UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6653



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY D. HAWKS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
94-206-S)


Submitted:   July 13, 2000                  Decided:   July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony D. Hawks, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony D. Hawks appeals the district court’s order denying

relief on his motion filed under 18 U.S.C.A. § 3582 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny Hawks’

motion to proceed on appeal in forma pauperis and dismiss the

appeal on the reasoning of the district court.      See United States

v. Hawks, No. CR-94-206-S (D. Md. Apr. 14, 2000).    We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                            DISMISSED




                                 2